EXHIBIT Contact: Gary Smith Vice President & Chief Financial Officer (205) 942-4292 HIBBETT REPORTS FIRST QUARTER FISCAL 2010 RESULTS ·EPS Increases 16.9% and Cash Position Improves ·Operating Income Increases 55 Basis Points BIRMINGHAM, Ala. (May 21, 2009) – Hibbett Sports, Inc. (NASDAQ/GS: HIBB), a sporting goods retailer, today announced results for the first quarter ended May 2, Financial Highlights Net sales for the 13-week period ended May 2, 2009, increased 8.1% to $157.7 million compared with $145.8 million for the 13-week period ended May 3, 2008.Comparable store sales increased 2.4%. Operating income was 11.1% of net sales for the 13-week period ended May 2, 2009 compared to 10.6% for the 13-week period ended May 3, 2008, an increase of 55 basis points.Net income increased 16.4% to $10.9 million compared with $9.4 million for the 13-week period ended May 3, 2008.Earnings per diluted share increased 16.9% to $0.38 compared with $0.32 for the 13-week period ended May 3, 2008. Mickey Newsome, Chairman and Chief Executive Officer, stated, "We are pleased to have generated net sales and earnings growth above plan in the first quarter.On a comparable store basis, apparel and footwear were positive and equipment was negative.While there is uncertainty in the marketplace, we have done a good job of effectively managing our business.Our inventory per store is down and our cash position has significantly improved." For the quarter, Hibbett opened 14 new stores and closed 6 stores, bringing the store base to 753 in 24 states as of May 2, 2009.For Fiscal 2010, the Company plans to open 65 to 70 new stores and close 20 to 25 stores. Liquidity Inventory on a per store basis at May 2, 2009 decreased 5.0% compared to May 3, 2008.Hibbett ended the first quarter with $34.6 million of available cash and cash equivalents on the unaudited condensed consolidated balance sheet and full availability under its $80 million unsecured credit facilities. Fiscal 2010 Outlook The Company’s guidance for the fiscal year ending January 30, 2010 remains unchanged.Earnings are expected in the range of $1.03 to $1.17 per diluted share with comparable store sales in the low single-digits.We expect to be negatively impacted in the second quarter this year for two reasons. Stimulus checks were received by consumers in the second quarter of last year but not received this year. Also, there will be a significant transition of sales tax holidays into third quarter this year from second quarter last year. Currently, over 550 of our stores are in states with sales tax holidays.This year, over 400 of the stores will have their salestax holiday in the third quarter, as compared to less than 100 in the third quarter last year.As a result, we expect higher sales and earnings growth in the third quarter compared to the third quarter last year. -MORE- Investor Conference Call and Simulcast Hibbett Sports, Inc. will conduct a conference call at 10:00 a.m. ET on Friday,May22,2009, to discuss first quarter results.The number to call for the live interactive teleconference is (480)629-9738.A replay of the conference call will be available until May29,2009, by dialing (303)590-3030 and entering the passcode, 4060209. The Company will also provide an online Web simulcast and rebroadcast of its Fiscal 2010 first quarter conference call.The live broadcast of Hibbett's quarterly conference call will be available online at www.streetevents.com and www.earnings.com on Friday, May 22, 2009, beginning at 10:00 a.m. ET.The online replay will follow shortly after the call and continue through May29,2009. Hibbett Sports, Inc. operates sporting goods stores in small to mid-sized markets, predominately in the Southeast, Southwest, Mid-Atlantic and the lower Midwest regions of the United States.The Company’s primary store format is Hibbett Sports, a 5,000-square-foot store located in dominant strip centers and enclosed malls. A WARNING ABOUT FORWARD LOOKING STATEMENTS:Certain matters discussed in this press release are "forward looking statements" as that term is used in the Private Securities Litigation Reform Act of 1995.Forward looking statements address future events, developments or results and typically use words such as believe, anticipate, expect, intend, plan, forecast, guidance, outlook, or estimate.For example, our forward looking statements include statements regarding store opening plans, liquidity and earnings and sales expectations for Fiscal 2010.Such statements are subject to risks and uncertainties that could cause actual results to differ materially, including economic conditions, industry trends, merchandise trends, vendor relationships, customer demand, and competition.For a discussion of these factors, as well as others which could affect our business, you should carefully review our Annual Report and other reports filed from time to time with the Securities and Exchange Commission, including the "Risk Factors," "Business" and "MD&A" sections in our Annual Report on Form 10-K filed on March 31, 2009.In light of these risks and uncertainties, the future events, developments or results described by our forward looking statements in this document could turn out to be materially and adversely different from those we discuss or imply.We are not obligated to release publicly any revisions to any forward looking statements contained in this press release to reflect events or circumstances occurring after the date of this report and you should not expect us to do so. HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (Dollars in thousands, except per share amounts) Thirteen Weeks Ended May 2, May 3, 2009 2008 Net sales $ 157,700 $ 145,825 Cost of goods sold, distribution center and store occupancy costs 105,004 98,013 Gross profit 52,696 47,812 Store operating, selling and administrative expenses 31,873 29,099 Depreciation and amortization 3,265 3,279 Operating income 17,558 15,434 Interest expense, net 2 122 Income before provision for income taxes 17,556 15,312 Provision for income taxes 6,644 5,940 Net income $ 10,912 $ 9,372 Net income per common share: Basic earnings per share $ 0.38 $ 0.33 Diluted earnings per share $ 0.38 $ 0.32 Weighted average shares outstanding: Basic 28,568 28,707 Diluted 28,971 29,081 Unaudited Condensed Consolidated Balance Sheets (In thousands) May 2, May 3, January 31, 2009 2008 2009 Assets Cash and cash equivalents $ 34,606 $ 6,548 $ 20,650 Inventories, net 154,983 151,253 151,776 Other current assets 14,606 14,196 13,339 Total current assets 204,195 171,997 185,765 Property and equipment, net 44,942 46,051 45,309 Non-current assets 3,938 4,537 4,013 Total assets $ 253,075 $ 222,585 $ 235,087 Liabilities and Stockholders' Investment Accounts payable $ 67,914 $ 63,415 $ 64,460 Short-term debt and capital leases 96 10,699 - Other current liabilities 14,988 14,756 14,250 Total current liabilities 82,998 88,870 78,710 Non-current liabilities 19,979 21,086 19,802 Stockholders' investment 150,098 112,629 136,575 Total liabilities and stockholders' investment $ 253,075 $ 222,585 $ 235,087 END
